[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-11553             FEB 2, 2012
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK

                          D.C. Docket No. 4:10-cr-00042-SPM-WCS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

MICHAEL ALAN REAID,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (February 2, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
       Michael Reaid appeals the substantive reasonableness of his 97-month

sentence, imposed within the applicable guideline range, after pleading guilty to

one count of receiving and distributing child pornography in violation of 18

U.S.C. § 2252A(a)(2)(A), (b)(1). On appeal, Reaid argues his sentence is

substantively unreasonable because it was calculated pursuant to U.S.S.G.

§ 2G2.2. He claims the enhancements to § 2G2.2 are unsupported by empirical

data and result in irrational sentences, and § 2G2.2 is thus fundamentally

incompatible with the sentencing requirements and purposes under18 U.S.C.

§ 3553(a). After review, we affirm Reaid’s sentence.1

       Reaid’s 97-month sentence is substantively reasonable. We have previously

held that § 2G2.2 adequately takes into account empirical data and national

experience. See United States v. Pugh, 515 F.3d 1179, 1201 n.15 (11th Cir. 2008).

We also noted the child pornography guidelines reflect Congress’s “longstanding

concern for recidivism in [child pornography] cases.” Id. Moreover, Reaid’s

sentence is reasonable in light of the § 3553(a) factors and the totality of the

circumstances. The district court stated that it had considered the § 3553(a)

factors, see United States v. Turner, 474 F.3d 1265, 1281 (11th Cir. 2007), and the



       1
         We review the reasonableness of a sentence under a deferential abuse-of-discretion
standard of review. Gall v. United States, 128 S. Ct. 586, 591 (2007).

                                               2
court noted that the sentence reflected the seriousness of the offense and the need

for adequate deterrence. The court also imposed a sentence at the bottom of the

guideline range based on Reaid’s arguments in mitigation. Reaid has not met his

burden to show an abuse of discretion.

      AFFIRMED.




                                         3